3otice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 8, and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,900,013. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 and 2 are broader than claims 1-3 of US 10,900,013, and instant claims 8 and 12-14 would be a necessary system for carrying out rthe process recited in the claims of US 10,900,013.
Claims 1, 2, 8 and 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim  1, 2, 4-10, 18 and 20 of copending Application No. 15/733330. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 and 2 are broader than the claims of SN 15/733330, and instant claims 8 and 12-14 would be a necessary system for carrying out the process recited in the claims od SN 15/733330.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/044389 A1 (newly cited). WO 2014/044389 A1 discloses in the paragraph bridging pages 9 and 10 that for bioreactors for growing microorganisms such as bacterial or yeast cells, there is an input of oxygen and an output of carbon dioxide, and teach on page 10, lines 4-7 that no additional light may be required such that the light can be switched off. Accordingly such a bioreactor would be heterotrophic. The difference between the apparatus disclosed by WO 2014/044389 A1, and that recited in claims 8 and 12-14, is that WO 2014/044389 A1 does not disclose that another container should be present which is configured to be exposed to light, and wherein the first container is coupled to the second container such that carbon dioxide generated in the heterotrophic container is supplied to the photoautotrophic container. WO 2014/044389 A1 also disclose on page 9, lines 30-33, that in examples where the bioreactor is intended for growing other microorganisms such as bacteria or yeast cells, the input and output may be reversed such that there is an output of carbon dioxide. It would be obvious to modify the apparatus of WO 2014/044389 A1 by providing a heterotrophic reactor which is not exposed to light and a photoautotrophic reactor which is exposed to light, and wherein the first reactor is coupled to the second reactor such that carbon dioxide generated from the first reactor can be supplied to the second reactor.  One of ordinary skill in the art would be motivated to do so, since one would appreciate that the carbon dioxide leaving the hetrotrophic reactor would be a convenient source of carbon dioxide for the photoautotrophic second container. The recitation of “for growing a first algal strain in water” and “for growing a second algal stream” are merely nominal recitations of intended use of the containers, and do not require that algal strains actually be grown in the containers. Moreover, the recitation of “algae system for treating a wastewater stream” is also a nominal recitation of intended use of the apparatus, and does not require the treatment of a waste water stream.  Accordingly claim 12 also does not require the presence of a pretreater, and claims 13 and 14 do not require the presence of an anaerobic digester. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “produces” is a method limitation which is improper in an apparatus claim. It is well-settled that method limitations are improper in apparatus claims, since it is the apparatus structure itself which is covered in an apparatus claim, and not the method of using such structure.
This application apparently discloses allowable subject matter (i.e., regarding claims 1 and 2).
The following is a statement of reasons for the indication of allowable subject matter:  The prior art rejections made in the last Office Action are withdrawn, for the reasons presented by applicant in the REMARKS of October 13, 2022.
WO 2014/044389 A1 discloses in the paragraph bridging pages 9 and 10 that for bioreactors for growing microorganisms such as bacterial or yeast cells, there is an input of oxygen and an output of carbon dioxide, and teach on page 10, lines 4-7 that no additional light may be required such that the light can be switched off. Accordingly such a bioreactor would be heterotrophic. WO 2014/044389 A1 also discloses on page 9, lines 30-33, that in examples where the bioreactor is intended for growing other microorganisms such as bacteria or yeast cells, the input and output may be reversed such that there is an output of carbon dioxide. It would be obvious to modify the apparatus of WO 2014/044389 A1 by providing a heterotrophic reactor which is not exposed to light and a photoautotrophic reactor which is exposed to light, and wherein the first reactor is coupled to the second reactor such that carbon dioxide generated from the first reactor can be supplied to the second reactor.  One of ordinary skill in the art would be motivated to do so, since one would appreciate that the carbon dioxide leaving the heterotrophic reactor would be a convenient source of carbon dioxide for the photoautotrophic second container. Hartman et al (US  2009/0324799)  discloses a method for treating liquid municipal sewage by growing and separating certain strains of algae so as to form an algal biomass. Hartman et al teach that as the algae cells mature and are killed their cell walls weaken giving the opportunity to squeeze out oils and fats from the dead cells, such that the remaining biomass can be used as fertilizer. (See Paragraph [0008].) Hartman et al further disclose in claim 1 that the algae may be crushed to squeeze out the oils and fats from the cells. The step of crushing the algal biomass in the process of Hartman et al would constitute the step of “separating a solids portion and a liquid portion from the algal biomass”, as recited in claim 1. However there would be no motivation from WO 2014/044389 A1 to grow the algal biomass required for the process of Hartman et al according to the process recited in applicant’s claim 1, particularly since WO 2014/044389 A1 does not disclose a specific embodiment comprising a symbiotic algae wherein algae strains are grown in a first heterotrophic container and a second photoautotrophic container. Accordingly claims 1 and 2 are not rejected over any combination of Hartman et al and  WO 2014/044389 A1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/                 Primary Examiner, Art Unit 1736